 1
 2
 3
 4
 5
 6
                                 UNITED STATES DISTRICT COURT
 7                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 8
 9
       HUY-YING CHEN and YEUH HUA CHEN,                           Case No. 2:18-CV-1269-RSL
10
                             Plaintiffs,                          ORDER DENYING
11
                        v.                                        PLAINTIFFS’ MOTION FOR
12                                                                RECONSIDERATION
       JPMORGAN CHASE BANK, et al.,
13
                             Defendants.
14
15          This matter comes before the Court on plaintiffs’ motion for reconsideration of the
16 Court’s order dated April 17, 2019 granting defendants’ motions to dismiss. Dkt. #46.
17
            Motions for reconsideration are generally disfavored. LCR 7(h). The Court will
18
     “ordinarily deny such motions in the absence of a showing of manifest error in the prior ruling
19
     or a showing of new facts or legal authority which could not have been brought to its attention
20
     earlier with reasonable diligence.” Id.
21
            Plaintiffs argue that the Court erred in dismissing their complaint for lack of subject
22
     matter jurisdiction. Dkt. #44. First, plaintiffs appear to argue that this Court had jurisdiction over
23
     this case as one “arising under the bankruptcy code of 28 U.S.C. § 1334(a).” Dkt. #46 at 3, 5.
24
     They also state that the “Washington State Superior Court [had] no jurisdiction [over] [the]
25
     Bankruptcy Court’s monetary judgment.” Id. at 3. Defendant JPMorgan Chase (“Chase”)
26
     initiated a juridical foreclosure action in the King County Superior Court in 2006. Dkt. #15 at 3.
27
     In 2007, plaintiffs filed a Chapter 11 Petition, see Ex. 2, Dkt. #1 at 14, and removed the judicial
28

     ORDER DENYING PLAINTIFFS’ MOTION FOR RECONSIDERATION - 1
 1 foreclosure action to the Bankruptcy Court as an adversary proceeding. Ex. 2, Dkt. #16 at 18.
 2 The Bankruptcy Court granted summary judgment in favor of Chase on November 29, 2007. Ex.
 3 3, Dkt. #16 at 39–45. Plaintiffs filed a Notice of Appeal on December 10, 2007 and requested a
 4 stay on the foreclosure proceeding pending the appeal. Ex. 4, Dkt. #16 at 47–49. This Court
 5 denied plaintiffs’ request for a stay on May 20, 2008. Ex. 1, Dkt. #16 at 6–7. Chase then filed
 6 the Bankruptcy Court’s judgment as a foreign judgment in the King County Superior Court on
 7 April 18, 2008 and obtained a Writ for Order of Sale of the Property. Ex. 5, Dkt. #16 at 51–52.
 8 There is nothing amiss in the exercise of jurisdiction by the King County Superior Court.1
 9
            Plaintiffs’ complaint does not arise under 28 U.S.C. § 1334(a) and does not implicate any
10
     bankruptcy issues. See generally Dkt. #1. It was filed against defendants on five causes of
11
     action, namely, lack of standing to foreclose, fraud, intentional infliction of emotional distress,
12
     quiet title, slander of title, and declaratory relief. Dkt. #1 at ¶ 24. No federal right or immunity is
13
     an element of any of plaintiffs’ causes of action, and none of their state-law claims raise a stated
14
     federal issue. Provincial Gov’t of Marinduque v. Placer Dome, Inc., 582 F.3d 1083, 1086 (9th
15
     Cir. 2009) (internal citations, quotation marks and alterations omitted).
16
            Second, plaintiffs appear to argue again that defendants violated 11 U.S.C. § 362(a) by
17
     presenting the Bankruptcy Court’s order to the King County Superior Court as a foreign
18
     judgment, because the automatic stay on it was never lifted. Dkt. #46 at 4, 6. Preliminarily,
19
     plaintiffs are incorrect in their assertion that the Court granted defendants’ motions merely
20
     because no reference was made to 11 U.S.C. § 362. Id. at 6. The Court explicitly ruled that the
21
     argument would have been unsuccessful even had plaintiffs raised it, because there was no
22
23
            1
                Plaintiffs also appear to argue that Chase and The Bank of New York Mellon Trust Company,
24
     National Association FKA The Bank of New York Trust Company, N.A. (“BONY”) were “factious”
25   entities. Dkt. $46 at 5. It is not clear what plaintiffs mean. However, insofar as the entities relate to
     subject matter jurisdiction, plaintiffs stated in their complaint that Chase and BONY were non-registered
26   entities, that defendants Joshua Schaer, Christopher Luhrs, Steven K. Linkon, Janaya Carter and
27   possibly Cody Weston (who plaintiffs listed as being licensed to practice in both Oregon and
     Washington) resided in Washington, and that plaintiffs resided in Washington. Dkt. #1 at ¶¶ 1–9. There
28   was therefore no diversity jurisdiction. 28 U.S.C. § 1332.

     ORDER DENYING PLAINTIFFS’ MOTION FOR RECONSIDERATION - 2
 1 automatic stay. Dkt. #44 at 5 n.3. This Court remanded plaintiffs’ appeals to the Bankruptcy
 2 Court on April 11, 2008, based on plaintiffs’ indication that “they [had] reached a settlement
 3 with two interested parties.” Ex. B1, Dkt. #36 at 15–16. The remand was to remain in effect
 4 until July 1, 2008. Id. However, at this stage, the Bankruptcy Court had already granted
 5 summary judgment in favor of Chase. Ex. 3, Dkt. #16 at 39–45. This Court had also specifically
 6 denied plaintiffs’ request for a stay on the foreclosure proceeding pending their appeals. Ex. 1,
 7 Dkt. #16 at 6–7. There was no automatic stay under 11 U.S.C. § 362 in effect.
 8
            Third, plaintiffs argue that the Court erred in granting defendants’ request for judicial
 9
     notice. Dkt. #46 at 5. The Court may take judicial notice of a fact that is not subject to
10
     reasonable dispute because it is generally known within the Court’s territorial jurisdiction, or
11
     “can be accurately and readily determined from sources whose accuracy cannot reasonably be
12
     questioned.” Fed. R. Evid. 201(b). Plaintiffs are incorrect in their assertion that the Court
13
     “should not, while deciding one case, take judicial notice of the record of another independent
14
     and separate judicial proceeding, even if is between the same parties.” Dkt. #46 at 6. To the
15
     contrary, the Court “may take notice of proceedings in other courts, both within and without the
16
     federal judicial system, if those proceedings have a direct relation to matters at issue.” Trigueros
17
     v. Adams, 658 F.3d 983, 987 (9th Cir. 2011) (quoting United States ex rel. Robinson Rancheria
18
     Citizens Council v. Borneo, Inc., 971 F. 2d 244, 248 (9th Cir. 1992)).
19
            For all the foregoing reasons, plaintiffs’ motion for reconsideration is DENIED.
20
21          DATED this 24th day of May, 2019.
22
23
24
                                                       A
                                                       Robert S. Lasnik
25                                                     United States District Judge

26
27
28

     ORDER DENYING PLAINTIFFS’ MOTION FOR RECONSIDERATION - 3
